Citation Nr: 0945732	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  98-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), status-post myocardial infarction and coronary 
artery bypass graft.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1965 and from September 1967 to April 1981.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2005 and October 2006, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), for additional development.  
The issue of entitlement to service connection for CAD, 
status-post myocardial infarction and coronary artery bypass 
graft, is now before the Board for final appellate 
consideration.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran incurred CAD, 
status-post myocardial infarction and coronary artery bypass 
graft, as a result of active duty. 


CONCLUSION OF LAW

The criteria for service connection for CAD, status-post 
myocardial infarction and coronary artery bypass graft, have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

In this case, the Board is granting in full the claim for 
service connection for CAD, status-post myocardial infarction 
and coronary artery bypass graft.  Accordingly, assuming, 
without deciding, that any error was committed with this 
claim with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
CAD, status-post myocardial infarction and coronary artery 
bypass graft.  

The report of a June 2007 VA examination provides that the 
Veteran's medical records, but not his claims file, were 
reviewed.  The report relates the Veteran's medical history, 
including that he started having increased blood pressure and 
high cholesterol while on active duty.  It sets forth the 
Veteran's current complaints and the results of current 
examination. The assessment was that, given the Veteran's 
history of hypertension and hyperlipidemia starting while on 
active duty, it was more likely than not that the Veteran's 
CAD was caused by and exacerbated by these risk factors.  The 
examiner opined that hypertension and hyperlipidemia were 
well established risk factors for CAD.   

In an August 2007 addendum, the same VA examiner noted that 
the Veteran's claims file had been provided and reviewed.  
She stated that there were two isolated blood pressure 
readings in the Veteran's service treatment records, but all 
other documented blood pressure readings were within normal 
limits.  It did not appear that he was started on medications 
and subsequent blood pressure readings were within normal 
limits.  Hyperlipidemia was diagnosed in 1979 with a total 
cholesterol of 494 and triglycerides of 367. 

The examiner stated that the claims file did not support the 
claim of high blood pressure starting during the Veteran's 
active duty.  The Veteran did have a history of significant 
hyperlipidemia while in the service.  Based on those very 
high readings, it was at least as likely as not that the 
hyperlipidemia caused or exacerbated his CAD.  

The Board finds that the August 2007 medical opinion is 
highly probative evidence in support of the Veteran's claim 
for service connection for CAD, status-post myocardial 
infarction and coronary artery bypass graft.  It was based on 
current examination results and a review of the medical 
record.  It is supported by reference to laboratory findings 
in the medical record.  This fact is particularly important, 
in the Board's judgment, as the reference makes for a more 
convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").

Based on the foregoing, the Board finds that service 
connection for CAD, status-post myocardial infarction and 
coronary artery bypass graft, is warranted.  


ORDER

Service connection for CAD, status-post myocardial infarction 
and coronary artery bypass graft, is granted.


REMAND

A preliminary review of the record indicates that the 
Veteran's claim for service connection for sleep apnea 
requires a remand.  

The Board notes that the RO is defined as the Agency of 
Original Jurisdiction (AOJ), as it issued the initial 
determination on behalf of the Veterans Benefits 
Administration (VBA) on the matter being appealed.  38 C.F.R. 
§ 20.3(a) (2009).  The AMC is also considered the AOJ.  

After this appeal was remanded in October 2006, it was 
processed at the AMC.  On January 17, 2007, the AMC received 
numerous private medical records from the Veteran that 
include medical evidence relevant to his claim for service 
connection for sleep apnea.  The AMC did not make these 
records part of his claims file.  The AMC issued a 
supplemental statement of the case (SSOC) in July 2009 that 
did not address any of these records.  In October 2009, the 
AMC sent these records to the RO in Chicago.  The RO 
submitted them to the Board in November 2009.

The Board notes that in accordance with 38 C.F.R. 
§ 19.31(b)(1) (2009), if the AOJ receives pertinent evidence 
after an SSOC and before the appeal is transferred to the 
Board, another SSOC must be furnished.  As the record clearly 
shows that the Veteran submitted pertinent evidence prior to 
the transfer of the record to the Board, and the Veteran did 
not otherwise submit a waiver of initial consideration of 
that evidence by the AOJ, the Board must remand the case back 
to the AOJ for consideration of the evidence and issuance of 
an SSOC.   

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for 
service connection for sleep apnea.  In 
doing so, address the evidence received 
at the AMC on January 17, 2007.  If the 
benefit sought on appeal remains denied, 
provide the Veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


